11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Rabbi Levertov, as d/b/a of Chabad             * From the County Court at Law
House-Lubavitch,                                 No. 1 of Travis County,
                                                 Trial Court No. C-1-CV-09-007813.

Vs. No. 11-11-00284-CV                         * February 27, 2014

Hold Properties, Ltd. and Society              * Memorandum Opinion by Willson, J.
of Certified Insurance Counselors, Inc.,         (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Rabbi Levertov, as d/b/a of Chabad House-Lubavitch.